Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 9, 1981, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the trial court erred in instructing the jury that the reasonableness of the defendant’s conduct should be evaluated based upon an objective rather than a subjective standard. Having failed to object to such instruction, the defendant has not properly preserved the issue for appellate review (see, CPL 470.05 [2]; People v Richardson, 118 AD2d 667; People v Thomas, 50 NY2d 467; People v Richburg, 109 AD2d 899; People v Doctor, 98 AD2d 780). In any event, *602the justification defense includes a requirement that the defendant meet an objective standard based upon how a reasonable person would have acted (see, People v Goetz, 68 NY2d 96).
The defendant also contends that the trial court erred in failing to charge justification as to the lesser included offense of manslaughter in the second degree. Since trial counsel explicitly approved of the charge as given, raising no objections or exceptions thereto, the issue of law has not been preserved for our review (see, CPL 470.05 [2]; People v Williams, 115 AD2d 627). Given the overwhelming proof of the defendant’s guilt and the evidence rebutting the justification defense (see, People v Hanley, 112 AD2d 1048; People v Doctor, supra), we decline to exercise our discretion to grant the defendant a new trial in the interest of justice (People v Richardson, supra; People v Gutierrez, 105 AD2d 754, 755; People v Doctor, supra).
We have considered the defendant’s remaining contentions and find them to be either without merit or to involve harmless error. Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.